DETAILED ACTION
                                   Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 10/29/2020.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2020 was considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 11-17, 20, 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Chiou et al (US 2002/0145147) n combination with Tanaka et al (US 2011/0062466)
With respect to claim 1, Chiou et al ’147 method for producing a light emitting device, comprising: providing a growth substrate”20”; forming an epitaxial structure on the growth substrate, the epitaxial structure including a first-type semiconductor layer, an active layer, a second-type semiconductor layer, and an aluminum gallium arsenide (AlGaAs)-based semiconductor layer”19”, the AlGaAs-based semiconductor layer being formed on the growth, the second-type semiconductor layer being formed on the AlGaAs-based semiconductor layer “19” opposite to the growth substrate, the active layer”14” being made from aluminum gallium indium phosphide (AlGaInP) and formed on the second-type semiconductor layer “16”opposite to the AlGaAs-based semiconductor layer, the first-type semiconductor layer “12”being formed on the active layer opposite to the second-type semiconductor layer; forming a first electrode “30”on an electrode placement side of the epitaxial structure facing away from the growth substrate, so that the first electrode”30” is electrically connected with the first-type semiconductor layer”10”; forming a second electrode “40” on the electrode placement side of the epitaxial structure, so that the second electrode “40” is electrically connected with the second-type semiconductor layer”16”; and removing the growth substrate, so that the AlGaAs-based semiconductor layer is configured to support thereon the second-type semiconductor layer”16”, the active layer”14”, and the first-type semiconductor layer”12”, and to have light emitted from the epitaxial structure exiting therefrom. Chiou et al do not particularly teach semiconductor base layer having a thickness of not less than 30 μm. Tanaka et al ‘466 teach growing AlGaN based layer with a thickness in the range of 20 microns to 100 microns by LPE(see para 0078). It would have been obvious to one of ordinary skill in the art to grow AlGaAs base layer with a large thickness to prevent defects reaching to device layers.
With respect to claim 2, Chiou et al do not teach the method, wherein the AlGaAs-based semiconductor layer is formed through liquid phase epitaxy, and the second-type semiconductor layer, the active layer, and the first-type semiconductor layer are formed through metal organic chemical vapor deposition. Tanka et al’466 teach the AlGaAs-based semiconductor layer is formed through liquid phase epitaxy, and the second-type semiconductor layer, the active layer, and the first-type semiconductor layer are formed through metal organic chemical vapor deposition. (see para 0003). It would have been obvious to one of ordinary skill in the art to form AlGaAs base or buffer layer with LPE because it just support layer as low-quality layer and grow rest of device layers with OMCVD for high quality layers for the purpose of high efficacy LEDs.
With respect to claim 3, Chiou et al teach the method, wherein the AlGaAs-based semiconductor layer “19” has a content of aluminum which ranges from 20 mol % to 95 mol % based on a total molar content of AlGaAs. (see 0023). 
With respect to claim 4, Chiou et al do not teach the method, wherein the AlGaAs-based semiconductor layer has a thickness ranging from 30 μm to 300 μm. Tanaka et al ‘466 teach growing AlGaN based layer with a thickness in the range of 20 microns to 100 microns by LPE (see para 0078). It would have been obvious to one of ordinary skill in the art to grow AlGaAs base layer with a large thickness to prevent defects reaching to device layers.
With respect to claim 8, Chiou et al teach the method, wherein the first-type semiconductor layer has a first-type cladding sublayer”12”, and the second-type semiconductor layer has a second-type cladding sublayer”16” and a second-type ohmic contact sublayer that are distal and proximal to said AlGaAs-based semiconductor layer”19”, respectively, the second electrode”40” being in contact with the second-type ohmic contact sublayer.
With respect to claim 11, Chiou et al teach the method, wherein the second electrode is formed by partially etching the first-type semiconductor layer, the active layer, the second-type semiconductor layer, and optionally the AlGaAs-based semiconductor layer to partially expose one of the second-type semiconductor layer and the AlGaAs-based semiconductor layer, the second electrode being formed on one of the second-type semiconductor layer and the AlGaAs-based semiconductor layer.(see left side of  fig. 3 for etched semiconductor layers “16,14,12,10”)
With respect to claim 12, Chiou et al do not teach the method, wherein the AlGaAs-based semiconductor layer is configured to support the growth substrate during removal of the growth substrate. However Chiou et al in-background invention Fish et al teach removing the substrate. (see para 0004). It would have been obvious to one of ordinary skill in the art to remove the substrate to expos the semiconductor layer for emitting light with high efficiency (par a0004).
With respect to claim 13, Chiou et al teach a light emitting device comprising: an epitaxial structure including a first-type semiconductor layer, an active layer”14”, a second-type semiconductor layer”16”, and an aluminum gallium arsenide (AlGaAs)-based semiconductor layer said second-type semiconductor layer being disposed on said AlGaAs-based semiconductor layer, said active layer being made from aluminum gallium indium phosphide (AlGaInP) and disposed on said second-type semiconductor layer”16” opposite to said AlGaAs-based semiconductor layer, said first-type semiconductor layer being disposed on said active layer opposite to said second-type semiconductor layer”16”, said AlGaAs-based semiconductor layer being configured to support thereon said second-type semiconductor layer”16”, said active layer, and said first-type semiconductor layer, and to have light emitted from said epitaxial structure exiting therefrom; a first electrode”30” disposed on an electrode placement side of said epitaxial structure opposite to said AlGaAs-based semiconductor layer”19”, so that said first electrode “30” is electrically connected with said first-type semiconductor layer”12,10”; and a second electrode “40”disposed on said electrode placement side of said epitaxial structure, so that said second electrode “40”is electrically connected with said second-type semiconductor layer”16”. Chiou et al do not teach AlGaAs-based semiconductor layer having a thickness of not less than 30 μm, Tanaka et al ‘466 teach growing AlGaN based layer with a thickness in the range of 20 microns to 100 microns by LPE(see para 0078). It would have been obvious to one of ordinary skill in the art to grow AlGaAs base layer with a large thickness to prevent defects reaching to device layers.
With respect to claim 14, Chiou et al teach the light emitting device, wherein said AlGaAs-based semiconductor layer has a thickness ranging from 30 μm to 300 μm. Chiou et al do not particularly teach semiconductor base layer having a thickness of not less than 30 μm. Tanaka et al ‘466 teach growing AlGaN based layer with a thickness in the range of 20 microns to 100 microns by LPE(see para 0078). It would have been obvious to one of ordinary skill in the art to grow AlGaAs base layer with a large thickness to prevent defects reaching to device layers.
With respect to claim 15, Chiou et al do not  teach the light emitting device, wherein said AlGaAs-based semiconductor layer has a content of aluminum which ranges from 20 mol % to 95 mol % based on a total molar content of AlGaAs. Tanka et al’466 teach aluminum content in semiconductor base layer “11” having Al molar fraction above 0.35(see sample 1, step 2 and para 0247) It would have been obvious to one of ordinary skill in the art Al content above 0.35 in semiconductor base layer is suitable for subsequent growth active device layer high efficiency LEDs.
With respect to claim 16, Chiou et al teach the light emitting device, wherein said first-type semiconductor layer is made from a material selected from the group consisting of AlGaAs, AlGaInP, aluminum indium phosphide (AlInP), gallium phosphide (GaP), and combinations thereof (see par 0020). 
With respect to claim 17, Chiou et al teach the light emitting device, wherein said second-type semiconductor layer is made from a material selected from the group consisting of AlGaAs, AlGaInP, AlInP, GaP, and combinations thereof.(see para 0020)
With respect to claim 20, Chiou et al inherently teach the light emitting device, wherein said contact portion of said second electrode has a thickness ranging from 5 nm to 20 nm because it is well know that electrode are formed with a thickness in the order of nanometers for LEDs.
With respect to claim 27. The light emitting device, further comprising a first metallic layer that is disposed over and in contact with said first electrode”30”, and a second metallic layer that is disposed over and in contact with said second electrode”40”, said first and second metallic layers being larger in surface area than said first and second electrodes”30,40”, respectively.
With respect to claim 28. The light emitting device, wherein said first and second metallic layers are reflective layers.
With respect to claim 29. A light emitting apparatus comprising at least one light emitting device as claimed in claim 13.(see 3 and related description)
With respect to claim 30. Chiou et al do not teach the light emitting apparatus, wherein an aluminum gallium arsenide (AlGaAs)-based semiconductor layer of an epitaxial structure of said light emitting device has a content of aluminum which ranges from 20 mol % to 95 mol % based on a total molar content of AlGaAs. Tanaka et al’466 teach aluminum content in semiconductor base layer “11” having Al molar fraction above 0.35(see sample 1, step 2 and para 0247),. It would have been obvious to one of ordinary skill in the art Al content above 0.35 in semiconductor base layer is suitable for subsequent growth active device layer high efficiency LEDs
With respect to claim 31, Chiou et al do not teach the light emitting apparatus, wherein an AlGaAs-based semiconductor layer of an epitaxial structure of said light emitting device has a thickness ranging from 30 μm to 300 μm. Tanaka et al ‘466 teach growing AlGaN based layer with a thickness in the range of 20 microns to 100 microns by LPE (see para 0078). It would have been obvious to one of ordinary skill in the art to grow AlGaAs base layer with a large thickness to prevent defects reaching to device layers.
                                   Allowable Subject Matter
Claims 5-7, 9-10, 18-19, 21-26, 32-34 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
	                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “the method and product , wherein the second-type semiconductor layer has a second-type cladding sublayer and a second-type window sublayer that are distal and proximal to the AlGaAs-based semiconductor layer, respectively, the second-type window sublayer being made from a material selected from the group consisting of AlGaAs, AlGaInP, and a combination thereof, the second electrode being in ohmic contact with the second-type window sublayer and the method, wherein the second electrode is formed on the second-type window sublayer, a heat treatment being conducted to diffuse metallic atoms of the second electrode into the second-type window sublayer, so that the second electrode is in ohmic contact with the second-type window sublayer, and the method, wherein the second electrode is in one of a single-layered form and a multi-layered form, a contact portion of the second electrode in contact with the second-type window sublayer is made from one of gold (Au) and an Au-containing as claimed in claims 5-7, 18-20, 22-23, 25
Prior art neither teach nor suggust the method and product, where second electrode is in contact with second type ohmic contact sublayer as claimed in claims 8, 24,26,33, 34
Prior art neither teach nor suggust the method, wherein the first-type semiconductor layer has a first-type cladding sublayer, and the second-type semiconductor layer has a second-type cladding sublayer, the second electrode being in contact with the AlGaAs-based semiconductor layer as claimed in claim 9-10, 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art teach method making light emitting devices. Most of the cited reafferences teach AlGaAs based LEDs having base layer as a support layer on the substrate and followed by removing the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816